--------------------------------------------------------------------------------

Exhibit 10.19


Plains
Marketing, LP.
10 Desta Drive. Suite 200E | Midland, Texas 79705 | Phone: (432) 683-9622 | Fax:
(432) 683-0849


September 4, 2009


Pioneer Natural Resources USA
5205 N. O'Connor Blvd., Suite 900
Irving, TX 75039
Fax/email (972)969 3574


RE: PMLP Contract 2582-1014


Effective on and after September 1, 2009, please amend the subject contract by
deleting the "Price" clause and Inserting the "Price" clause as follows:


PRICE:
For the crude oil sold and delivered hereunder, PMLP agrees to pay a price per
barrel which shall be calculated as follows:



 
a.
Determine arithmetic average of the daily settlement price for the "Light Sweet
Crude Oil" prompt month contract reported by the New York Mercantile Exchange
(NYMEX) from the first day of the delivery month through the last day of the
delivery month, Including weekends and U.S. holidays with the previous day's
settlement price applying to weekends and U. S. holidays.



 
b.
To the number determined in the foregoing subparagraph (a.), add the arithmetic
average of the daily settlement price for the crude contract reported by the
NYMEX from the day the delivery month becomes the prompt trading month through
the last day of trading for the delivery month, market open quotes only, less
the average of the daily settlement price for the second month NYMEX crude
contract trading over the same period, times a percentage calculated from the
number of days starting with the first day of the delivery month and ending with
the day preceding the first trade day after the NYMEX crude contract expiration
date during the delivery month, divided by the number of days in the delivery
month.



 
c.
To the number determined in subparagraph (a. and b.) above, add the arithmetic
average of the daily settlement price for the crude contract reported by the
NYMEX from the day the delivery month becomes the prompt trading month through
the last day of trading for the delivery month, market open quotes only, less
the average of the daily settlement price for the third month NYMEX crude
contract trading over the same period, times a percentage calculated from the
number of days starting with the first trade day after the NYMEX crude contract
expiration date during the delivery month and ending with the last day of the
delivery month, divided by the number of days in the delivery month.



 
d.
To the number determined in the foregoing subparagraph (c.) add the average of
the daily high and low quotes for WTI (Midland) and subtract the average of the
daily high and low quotes for WT1, (Cushing) for the month of delivery in
Platt's Crude Oil Market Wire "America's Crude Oil Assessments" based on pricing
assessed for the days the U. S. crude oil market is open (weekends and U. S.
holidays excluded) during the period beginning with the 26th day of the month
that is two (2) months prior to delivery through and including the 25th day of
the month that is immediately prior to the month of delivery, provided, however,
that if the first day of the period falls on a day on which the U. S. crude oil
market is closed, the period shall begin on the first trading day thereafter,
and if the last day of the period falls on a day on which the U. S. crude oil
market is closed, the period shall end on the last trading day prior thereto.



 
e.
To the number determined in the forgoing subparagraph (d.), subtract the net of
the following: (Sum of the Midland WTS differential minus Midland WTI
Differential divided by 14). The number determined pursuant to this subparagraph
(e.) and subparagraphs (a.), (b.), (c.) and (d.) shall be the base price per
barrel of crude oil. (X1585)



 
f.
To the number determined pursuant to subparagraph (a.) through (e.). subtract
the amount indicated on Exhibit "A", attached hereto.


 
 

--------------------------------------------------------------------------------

 

Except as herein amended, all other terms and conditions of said contract shall
remain In full force and effect


This fax/email evidences our understanding of the entire agreement and shall
constitute the formal contract


Please acknowledge by return fax/email your acceptance of and agreement to the
terms stated herein. If no response from the Counterparty is received within
five (5) business days, the contract is considered binding. These terms and
conditions will be deemed accepted if Pioneer Natural Resources USA begins
performance of its obligations hereunder.


The parties agree that faxed/emailed documents shall be deemed to be admissible
as primary evidence in a court of law as original or as counterparts of the
original documents, either of which is to be retained and available for
inspection.


Very truly yours,


PLAINS MARKETING, LP.
 
By Plains Marketing GP Inc.
 
its General Partner
         
Mike A. Weller
 
Senior Crude Oil Representative
/s/ Hershal K. Wolfe
 
Hershal K. Wolfe
 
Vice President Marketing


 
 

--------------------------------------------------------------------------------

 


Exhibit "A"


Sep 04, 2009
Page 1 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
114778
     
HENDERSON 28F #1
 
PIONEER NATURAL RES USA
 
CROCKETT
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013249
221175
     
BOWLIN
 
PIONEER NATURAL RES USA
 
IN DAWSON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
062136
221176‡
     
H.J. WRIGHT #1
 
PIONEER NATURAL RES USA
 
IN DAWSON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
068784
096842
     
HARRIS
 
PIONEER NATURAL RES USA
 
IN DAWSON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
060909
120759
     
WALTON 4862
 
PIONEER NATURAL RES USA
 
IN DAWSON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
061738
053403
 
(75)
 
BOTTS
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023830
142080
 
(75)
 
BOTTS 2
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023830
553409‡
     
BRYANS "8"
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
014067
551886
     
C J COX "C"
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
014109
096822‡
     
CALVERLEY
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
018834
062723
     
CJ COX A #1
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
014741
548808
     
CLARK B
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031729
053048
     
CLARK -C-
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023439
552600‡
     
COUEY
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
014072
054538
     
COUEY -A-
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023871
114479
     
COX "D"
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
034755
014279
     
DRIVER-30
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
006277
130171
     
FLANAGAN "14"
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037829
106754
     
GLASSCOCK FEE
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
009348
130127
     
HA HOUSTON A#3
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037594
139606
     
JOST
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
038168
553836
     
LANE 44
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
014068
003076
     
PRIDDY
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022340
553843
     
ROGER
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
014083
062721
     
8 D U TRACT 9OA
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
553413
     
S DRIVER UT TR 10A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
553005
     
S DRIVER UT TR 114A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
553178
     
S DRIVER UT TR 118A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
553825
     
S DRIVER UT TR 13A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
554194
     
S DRIVER UT TR 140B
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 2 of 31
 
Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
553010
     
8 DRIVER UT TR 146A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
552859
     
8 DRIVER UT TR 147A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
553087
     
8 DRIVER UT TR 149A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
562976
     
8 DRIVER UT TR 24A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
552714
     
S DRIVER UT TR 25A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
553389
     
8 DRIVER UT TR 26A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
554987
     
8 DRIVER UT TR 33A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
554256‡
     
8 DRIVER UT TR 39B
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
553081‡
     
8 DRIVER UT TR 40A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
663960‡
     
8 DRIVER UT TR 56A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
553434‡
     
8 DRIVER UT TR 58A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
663755‡
     
8 DRIVER UT TR 75A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
553473‡
     
8 DRIVER UT TR 76A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
552622
     
8 DRIVER UT TR 83A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
593272
     
8 DRIVER UT TR 84A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
062526
     
SDU 119A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
552684
     
SDU TRACT 118
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054309
     
SDU TRACT 233A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
095626
     
SDU TRACT 233B
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
001906
     
SDU TRACT 248
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
125562
     
SDU TRACT 40 A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
128568
     
SDU TRACT 40 B
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
064251
     
SDU TRACT 92A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
054390
     
SDU TRACT 93A
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
552668
     
SPRABERRY DRIVER UNIT TR 20
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
096991
     
STUARD-A-
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
024037
060600
     
TXL-DC-
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
006391
060700‡
     
TXL-H-35-
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
006269
550897
     
TXL 'V'
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033767
551227
     
TXL 'W'
 
PIONEER NATURAL RES USA
 
IN GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
034011

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 3 of 31
 
Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 



PM
Lease
‡= inact
     
Lease
 
Operator
 
County/
Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
014271
     
W A HUTCHINSON 12
 
PIONEER NATURAL RES USA IN
 
GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
006278
546266
     
WEYMAN
 
PIONEER NATURAL RES USA IN
 
GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
025980
548411
     
WRAGE
 
PIONEER NATURAL RES USA IN
 
GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030219
548412‡
     
WRAGE A
 
PIONEER NATURAL RES USA IN
 
GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030295
552175
     
X B COX 'C'
 
PIONEER NATURAL RES USA IN
 
GLASSCOCK
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012142
135151
     
STOKES
 
PIONEER NATURAL RES USA IN
 
HOWARD
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026053
087419
 
(4)
 
ROCKER B "J"
 
PIONEER NATURAL RES USA IN
 
IRION
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
60.00000%
 
Flat
 
1168
079894
 
(4)
 
ROCKER B "S"
 
PIONEER NATURAL RES USA IN
 
IRION
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
40.00000%
 
Flat
 
1168
546413
     
ADOBE-HYATT
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030421
547970
 
(44)
 
ALICO
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5704
548499
 
(44)
 
ALICO A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5704
550308‡
     
ALLAR A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021097
545967
 
(54)
 
ANCHOR
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5803
546360
 
(54)
 
ANCHOR A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5803
547703
     
ANCHOR B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031111
552472
     
ANCHOR C
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031506
547704
     
BELL
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031226
120692
     
BESSIE SMITH #1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021672
550030
     
BLACK
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033166
549967
     
BLACK A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033135
120694‡
     
BLOCKER 3#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030387
120695
     
BLOCKER A#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022215
120693
     
BLOCKER#2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022088
015826
     
BOEHMKE
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
019561
549796
     
BOEHMKE A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033073
548479
 
(64)
 
BOHANAN
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031220
130487
 
(64)
 
BOHANAN #2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031220
548461
     
BREEDLOVE
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031125
549888
     
BRISTOW A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032988
017812
 
(76)
 
BRISTOW B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5898

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 4 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 



PM
Lease
‡= inact
     
Lease
 
Operator
 
County/
Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
550038
     
BRISTOW C
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033171
648509
     
BURLEY
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031102
095839
 
(56)
 
CAFFEY #3
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027778
079406
 
(56)
 
CAFFEY #1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027778
128769
 
(56)
 
CAFFEY #4
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027778
548296
     
CAMPBELL 83
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
4626
548484
 
(50)
 
CAMPBELL B#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5805
123418
 
(50)
 
CAMPBELL B#2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5805
548485
     
CAMPBELL C
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031127
548458
 
(50)
 
CAMPBELL E#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5805
548614
 
(56)
 
CAMPBELL F
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5804
548613
 
(56)
 
CAMPBELL G
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5804
120696
     
CLARA SHOEMAKER#2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021704
114782
     
CLINE A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026780
547971
     
CLONA
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026846
550318
 
(45)
 
COFFIELD
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5705
550319
 
(45)
 
COFFIELD A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5705
109540
 
(10)
 
COWDEN
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
52.00000%
 
Flat
 
6185
109541
 
(10)
 
COWDEN A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
48.00000%
 
Flat
 
6185
120698
     
CROSS 35#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031437
550020
     
CROSS A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033148
550031
     
CROSS B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033157
120699
     
CROSS C#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021720
550009‡
     
CURTIS N
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
7198
135185
     
DICKENSON E#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037871
548606
 
(5)
 
DOVE F
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5273
055507
     
ELMA L SLAUGHTER D
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
020391
093934
     
ELMA SLAUGHTER G #6
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
020911
548661
     
ELROD C
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021496
120700
     
ENSERCH-LEWIS 15#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028839

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 5 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 



PM
Lease
‡= inact
     
Lease
 
Operator
 
County/
Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
120701
     
EPLEY E #2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022577
120702
     
EPLEY G #2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023562
054585
     
FISHERMAN
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
020746
094552
 
(48)
 
FISHERMAN "A" #1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031979
123173
 
(48)
 
FISHERMAN "A" #2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031979
130045
 
(48)
 
FISHERMAN A #3
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031979
547969
     
FLANAGAN F
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031638
058030
     
FORD
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021096
120703‡
     
FRAZIER 4#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029698
547897‡
     
FRYAR
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023776
547973
     
FULLER
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028890
548792
     
FULLER #2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028890
548441‡
     
FULLER A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030985
548000
     
GILBERT
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029450
548415
     
GLASCOCK A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030420
120712
     
GLASCOCK A5
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022305
120713
     
GLASCOCK B #2 STRAWN
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022119
120714
     
GLASCOCK C
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022178
120704
     
GLASPIE #1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022955
135409
     
GLASS 10 #1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037887
120705
     
GLASS CC
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022556
120707
     
GLASS EE
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022654
120709‡
     
GLASS GG
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022675
139612
     
GLASS P
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031522
589194
     
GLASS Q
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031476
139614
     
GLASS R
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031463
128693
     
GLASSCOCK AA#1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037500
085609
     
GLENDENNING A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033182
002038
     
GLENDENNING B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022207
550011
     
GRAVES C
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033138

 
 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 6 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 



PM
Lease
‡= inact
     
Lease
 
Operator
 
County/
Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
130128
     
GREEMAN-GRISHMAN #3
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037611
548473
   (43)  
GRIFFIN A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5703
119362
   (43)  
GRIFFIN ESTATE
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5703
114761
   (60)  
GULF C
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026529
130259
   (60)  
GULF C#2
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026529
549326
     
GUY A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032600
549830
     
GUY T
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032964
549828
     
GUY U
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032959
548337
     
HARVARD
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028711
548338
     
HARVARD A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028988
135152
     
HARVARD D
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
034004
120715
     
HAZELWOOD A
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021589
130170
   (58)  
HAZELWOOD AA
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5792
120716
   (58)  
HAZELWOOD B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5792
120717
     
HAZELWOOD C
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022020
120718
     
HAZELWOOD D
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022182
545965
   (11)  
HOLT
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5617
548339
   (11)  
HOLT B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5617
551801
     
HOLT C
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031493
548091
     
HOLT F
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028215
139611
   (69)  
HOLT RANCH A #5/ORI
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028528
139512
   (60)  
HOLT RANCH A #7/ORI
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
025528
139513
   (69)  
HOLT RANCH A/ORI
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028528
130396
     
HOWARD #5
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037687
120720
     
HULL #1
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022162
548340
     
HYATT & HYATT C
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
4451
548341
     
HYATT B
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029503
545977
     
HYATT F
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030637
547701
     
HYATT J
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031553
548617
     
HYATT K
 
PIONEER NATURAL RES USA IN
 
MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031803

 

--------------------------------------------------------------------------------


 
Exhibit "A"


Sep 04, 2009
Page 7 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
548758
     
Hyatt L
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032172
548668
     
IT GRAVES B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027332
548701
     
J C MOTT
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
016064
547974
     
J L GLAZE
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028891
154372
 
(83)
 
J W MEEK #2
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
038768
548520
     
JAY
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031221
547975
     
JIM TOM
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
6012
548262
     
JOHNSON
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026996
548822
     
JOHNSON C
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031598
120721
     
JONES #1 & #2
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021987
123184
     
JONES #3
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5883
064415
     
JUMPER #1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
034612
549923‡
     
KEATON C
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033042
550644
     
KELLY
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028644
547442
     
KELLY C
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
018072
139737
 
(76)
 
KENTEX
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5898
547669
     
KEWANEE -A-
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032169
549814‡
     
KEWANEE B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032935
550037
     
KEWANEE C
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033160
547978
     
KEY
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028012
120722
     
KEY B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022221
547707
     
KLUTHE-MADISON
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
024458
097011
     
KLUTHE-PHILLIPS
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023872
109615
     
KUHLMAN
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022118
548522
     
LAW
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031199
014328‡
     
LEE GRAVES
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
038867
120727
     
LENARD SHOEMAKER #1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021769
120724
     
LENORAH EPLEY
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021518
120725
     
LENORAH EPLEY A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021553
120726
     
LENORAH EPLEY B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021546


 
 

--------------------------------------------------------------------------------

 


Exhibit "A"


Sep 04, 2009
Page 8 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
�= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
120728
     
LOUDER
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021815
120729
     
LOUDER 3#1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029110
120730�
     
LOUDER 45#1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
000000
096247
     
M C STEWART
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021685
109537‡
     
MABEE
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
025502
548302
 
(85)
 
MABEE
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
50.00000%
 
Flat
 
4823
548382
     
MABEE B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030043
547709
     
MABEE T
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032148
548004
     
MABEE X
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029187
549308
     
MABEE Y
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032519
097365
     
MADISON -C-
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
020897
097386
     
MADISON D
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021163
547679
     
MADISON -E-
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026500
550022
     
MADISON F
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033145
548877
     
MARTIN A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021963
135459
     
MAYS #3
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037910
130066
     
MCALPINE #2
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037630
097585
     
MCKENNEY -A-
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021177
547690
     
MCMORRIES -B-
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027824
647710‡
     
MCMORRIES C
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027218
548757
     
MCREYNOLDS D
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032200
548572
     
MCREYNOLDS F
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032494
060703
     
MEEK -A-
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021165
547712
     
MEEK D
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021658
550010
 
(83)
 
MEEK E
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033119
120731
     
MEEK F#1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023900
120733
     
MIMS B#1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023797
120732
     
MIMS#1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023038
549688
     
MOTT A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033050
548270
     
NAIL A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027538


 
 

--------------------------------------------------------------------------------

 


Exhibit "A"


Sep 04, 2009
Page 9 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
548271
     
NAIL B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027744
548281
     
NAIL C
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027831
548282
     
NAIL D
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027694
548292
     
NAIL E
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027950
548307
     
NAIL G
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028392
548308
     
NAIL H
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028700
548310
     
NAIL J
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028996
548349
     
NAIL K
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028984
548386
     
NAIL L
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029749
548460
     
NAIL M
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031006
548481
     
NAIL N
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030970
548482
     
NAIL O
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030972
548528
     
NAIL P
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031079
548598
     
NAIL R
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031623
548598
     
NAIL S
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031583
120734‡
     
NAIL U#1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023711
547443
     
NANCE
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015720
120735
     
OAKS
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
061776
094820
 
(51)
 
ORSON "I"
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5754
548530
 
(57)
 
ORSON D
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5813
548575
     
ORSON E
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031470
548681
     
ORSON F
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022025
548549
     
ORSON G
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031542
096351
 
(51)
 
ORSON -H-
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022424
549232
 
(51)
 
ORSON J
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5754
547916
     
ORSON K
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032460
548417
     
ORSON L
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032509
548335
     
ORSON M
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032575
549400
 
(57)
 
ORSON N
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5813
130200
 
(57)
 
ORSON P
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5813


 
 

--------------------------------------------------------------------------------

 


Exhibit "A"


Sep 04, 2009
Page 10 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
130199
     
ORSON Q
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5813
649965
     
PETERS B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033103
094992
     
POWELL D
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021153
558531
     
REBECCA
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031207
550058
     
REESE
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033178
130386
   (83)  
RICHARDS #1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037673
130387
   (83)  
RICHARDS #2
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037673
135398
   (83)  
RICHARDS #3
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037673
135449
   (83)  
RICHARDS #4
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037673
142317
   (83)  
RICHARDS #5
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037673
154023
   (83)  
RICHARDS #6
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037673
142129
   (83)  
RICHARDS #7
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037673
000512
     
SALE -A-
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021428
120736
     
SALE RANCH
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021162
120737
     
SALE RANCH A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021313
120738
     
SALE RANCH B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021372
120739
     
SALE RANCH C
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021438
120740
     
SALE RANCH D
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021491
120741
     
SALE RANCH E
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021786
120742
     
SALE RANCH F
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021824
120743
     
SALE RANCH G
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022074
120744
     
SALE RANCH H
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022070
120745
     
SALE RANCH K
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022097
120746
     
SALE RANCH L
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022173
120747
     
SALE RANCH M
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022543
120748
     
SALE RANCH N
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022544
120749
     
SALE RANCH O
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022978
120750
     
SALE RANCH P
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
024226
120751
     
SALE RANCH Q
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
024269
120752
 
     
SALE RANCH S
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
024350


 
 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 11 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 



PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
128926
     
SALE RANCH T
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037620
128962
     
SALE RANCH U #1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037628
111938
     
SARAH A1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037008
548258‡
     
SAWYER
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026930
120754
     
SAWYER B#1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022243
548848
     
SCHARBAUER W
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032244
554421
 
(5)
 
SCHARBAUER W #3
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5273
120755
     
STIMSON BURLEY P#2
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022561
548260
     
STIMSON-BURLEY
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
4202
548272
     
STIMSON-BURLEY C
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027891
552195‡
     
STIMSON-BURLEY 'C' #3
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027891
548273
     
STIMSON-BURLEY D
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027596
548294
     
STIMSON-BURLEY E
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028013
548316
     
STIMSON-BURLEY F
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028788
548319
     
STIMSON-BURLEY G
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029094
120756
     
STROUD E
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021670
120757
     
STUBBLEFIELD
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022000
548596
 
(49)
 
TATE #1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031541
123174
 
(49)
 
TATE #4
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031541
109617
     
TATE A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031581
548397
     
TOM
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029339
120758
     
TOM A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022220
548829
     
TUNNELL
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031792
550311
     
WHITE ESTATE
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021075
094187
     
WILLIAMS A #2
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
021688
120611
 
(46)
 
WILLIAMS A #3
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5717
548497
 
(46)
 
WILLIAMS G #1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5717
549488‡
     
WILLIAMS H
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031176
120781
     
WILLIAMS #1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022610
120762
     
WILSON #1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023625


 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 12 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
548274
     
WOLCOTT
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028397
548285
     
WOLCOTT A & B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
4293
548325
     
WOLCOTT C
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028288
553181
 
(57)
 
YORK #2
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5813
120764
     
ZIMMERMAN #1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
024782
5479936
     
ALAN
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029493
052005
     
ALSUP
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023152
547673
     
ANDREW
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029396
550251
     
ANDREW A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033282
549984
     
ANDREW C
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033102
548805
     
ANNIE
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031938
548710
     
ANNIE A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032064
109654
     
ARCO #1
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031057
548363
 
(36)
 
ARICK
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5683
548438
 
(36)
 
ARICK A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5683
548459
     
ARICK B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030938
548581
     
ARICK C
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031401
548807
     
ARICK D
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031663
130162
     
ARNETT #3
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037691
114785
 
(13)
 
ATRELLE
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5837
114791
 
(13)
 
ATRELLE A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5837
114784
 
(13)
 
ATRELLE B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5837
548364
     
BABB
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029183
548558
 
(61)
 
BABB A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031439
130280
 
(61)
 
BABB A #2
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031439
548250
     
BAKER A
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
025876
548424
     
BAKER B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030385
548508
 
(29)
 
BAUMANN
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5676
548552
     
BAUMANN A & B
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5359
549357
 
(29)
 
BAUMANN C
 
PIONEER NATURAL RES USA
 
IN MARTIN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5676



 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"
 
Sep 04, 2009
Page 13 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
130313
     
BAUMANN  E #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037859
547683
     
BIRDWELL
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029458
549900
 
(39)
 
BIRKHEAD
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5691
549915
 
(39)
 
BIRKHEAD A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5691
135044
     
BONNIE JONES
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037763
547927
     
BOONE
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023633
548736
     
BOONE A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032175
549310
     
BOONE C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032550
549402
     
BOONE D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032868
546939
     
BOONE G
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
006477
104457
     
BRADFORD 22
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
036398
547874
     
BRIDGEWATER A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032134
551343
     
BRIDGEWATER A #3
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032134
200396
     
BROOKS #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
0373339
123264
 
(82)
 
BROOKS A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5771
130334
 
(82)
 
BROOKS B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5771
130351
 
(82)
 
BROOKS C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5771
130352
 
(82)
 
BROOKS D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5771
139507
     
BROUGHTON #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037884
548438
     
BRUNSON A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030911
548748
     
BRUNSON C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032147
549243
     
BRUNSON D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032464
549327
     
BRUNSON E
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032558
550363
     
BRUNSON F
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032850
549678
     
BRUNSON G
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032874
161700
     
BURKE #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037364
546940
     
C A MCCLINTIC A-31
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
006283
096339
     
CAIN A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022408
548802
 
(9)
 
CASBEER
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5681
547688
 
(80)
 
CASS
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5948




 
 

--------------------------------------------------------------------------------

 

Exhibit "A"
 
Sep 04, 2009
Page 14 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 

 
PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
154020
 
(80)
 
CASS A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5948
154218
 
(80)
 
CASS B-1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5948
548803
 
(9)
 
CATHEY 1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5861
106973
 
(9)
 
CATHEY 2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5861
548278
     
COLLINS
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027710
548329
     
COLLINS A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028445
548931
     
COLLINS B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032236
548850
     
COLLINS D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032529
139677
     
COON 2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
035059
123402
     
CORNELL
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
034618
119294
 
(40)
 
COUNTISS 1 & 2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5692
548711
     
COUNTISS 3 & 4
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5692
135153
     
COWDEN 32
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
024030
135155
     
COWDEN 40
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032528
135158
     
COWDEN 40 B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023981
552948
     
COWDEN 'C'
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5989
109718
     
COWDEN E
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
035629
553398
     
COWDEN F
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
035411
548252
     
CRAWFORD
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026805
139707
     
CRAWFORD AA #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
038051
547534
(19)
 
CRAWFORD B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5671
548368‡
     
CUNNINGHAM
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029329
549331‡
     
CUNNINGHAM A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032582
554389‡
     
CUNNINGHAM 'D' #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032582
123441
     
DAMERON #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037470
549901
(40)
 
DAVIS 28 #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5892
119295
(40)
 
DAVIS 28 #2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5892
123304
     
DAWSON #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037454
548589
 
 
 
DEAVENPORT
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031634
5488821
 
 
 
DEAVENPORT A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031748

 
 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 15 of 31


Plains Contract:
2582-1014
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
548401
     
DIXON
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030259
135457
     
DONELSON #2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037883
550780
     
DUNN #2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033957
550301
     
DWIGHT
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033323
550500
     
DWIGHT A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033456
548037
     
EDDY
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030280
548285
 
(30)
 
EDWARDS
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5677
548511
 
(30)
 
EDWARDS A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5677
548367
 
(17)
 
ELKIN A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
4629
550510
 
(13)
 
ELKIN B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5637
548500
 
(17)
 
ELKIN C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
4629
119104
 
(17)
 
ELKIN D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
4629
119103
 
(17)
 
ELKIN E
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
4629
546562
     
ELKIN H
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031578
548563
     
ELKIN I
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031585
547700
     
ELKIN L
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032122
549679
 
(38)
 
ELKIN N
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5689
549713
 
(38)
 
ELKIN O
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5689
549899
     
ELKIN P
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033018
550027
 
(14)
 
ELKIN Q
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5641
550047
 
(13)
 
ELKIN R
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5637
546714
 
(25)
 
ERNEST
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5660
548715
 
(25)
 
ERNEST A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5660
548414
     
ERWIN
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030329
139944
 
(52)
 
ERWIN G#10 (D)
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421
139975
 
(52)
 
ERWIN G#10 (W)
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421
003201
 
(52)
 
ERWIN G#3
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421
139796
 
(52)
 
ERWIN G#7 (D)
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421
139831
 
(52)
 
ERWIN G#7 (D)
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421
139797
 
(52)
 
ERWIN G#8 (D)
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421


 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 16 of 31


Plains Contract:
2582-1014
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
139832
 
(52)
 
ERWIN G #8 (W)
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421
139798
 
(52)
 
ERWIN G #9 (D)
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421
139974
 
(52)
 
ERWIN G #9 (W)
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421
548863
     
ERWIN A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
025664
142169
 
(53)
 
ERWIN C #3
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031954
139563
 
(53)
 
ERWIN C #5
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031954
139684
 
(53)
 
ERWIN C #9
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031954
548716
 
(53)
 
ERWIN C#1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031954
130122
 
(53)
 
ERWIN C#2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031954
130440
 
(53)
 
ERWIN C#4
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031954
548739
     
ERWIN D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032078
549932
     
ERWIN F
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033047
126523
 
(52)
 
ERWIN G#4 (D)
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421
139997
 
(52)
 
ERWIN C #1 (W)
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421
139998
 
(52)
 
ERWIN G #5 (D)
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421
128524
 
(52)
 
ERWIN G #5 (W)
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022421
130163
     
ERWIN H
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037757
130262
     
ERWIN J #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037690
130165
     
ERWIN K 11
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037609
548560
     
ESTES D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031523
552441
     
EVANGELINE 'A' 1&2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
034450
548331
     
EVANS
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028578
548368
     
EVANS A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029371
548371
     
EVANS D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029709
097879
 
(1)
 
FASKEN
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022051
097680
 
(1)
 
FASKEN 8&9
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022051
548377
     
FASKEN PHILLIPS
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029614
139636
     
FASKEN R
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030983
548512
     
FASKEN S
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031164
548820
     
FASKEN STATE
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031622


 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 17 of 31


Plains Contract:
2582-1014
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
548513
     
FASKEN T
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031151
550277
     
FASKEN T #2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031151
547676
     
FASKEN X
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028880
548622
     
FASKEN Y
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031632
130306
     
FELDMAN #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037627
096352
     
FISCHER "10"
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022415
548239
     
FLOYD
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030156
548751
     
FLOYD B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032144
549989
     
FLOYD C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033133
550065
     
FLOYD D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033165
548288
     
FRANKLIN
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027925
551926
     
FRANKLIN B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030633
548718
 
(81)
 
FRAZIER A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031953
154250
 
(81)
 
FRAZIER A #2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031953
548035
 
(84)
 
FRED
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
67.590000%
 
Flat
 
6013
548343
     
G D LOBLEY #1 & #2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028899
548253
     
GARRETT
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026918
548335
     
HALE A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028811
130378
     
HALFF 10 #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037692
548565
     
HANKS A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031562
120719
     
HEIDLEBERG#1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
022635
549442
 
(42)
 
HERD
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
6694
135157
     
HERD-MIDKIFF A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
024703
549837
     
HILL A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033063
525478
     
HOFFERKAMP
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030929
548379
     
HOGAN PARK
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029612
548566
     
HOLIMAN
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031647
548567
     
HOLIMAN A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031660
549242
     
HOLZGRAF
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032485
549455
     
HOLZGRAF A-1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032658

 
 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 18 of 31


Plains Contract:
2582-1014
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
548443
     
HOOPER
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030942
135348
     
HOOPER 39#1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037872
548568
     
HOOPER A-
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031411
548288
     
HOUPT
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027857
548426
     
HUNTER
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030381
548404
 
(20)
 
HUNTER A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5670
548519
 
(20)
 
HUNTER B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5670
550507
 
(15)
 
IRVIN A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5640
548521
     
JONES A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031085
546833
     
JUNKINS 'A'
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027761
130297
     
KENDRICK #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037711
100585
     
KING C #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033118
025100
 
(7)
 
KING D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
6490
084320
 
(7)
 
KING E
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
6490
547698
 
(31)
 
KLAPPROTH
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5678
547899
 
(31)
 
KLAPPROTH 'A'
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5678
547715
 
(35)
 
KOONCE B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5682
549707
 
(35)
 
KOONCE C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5682
130236
     
LAWSON A #8
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037641
548381
     
LEONA
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029221
648477
     
LEONA A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030984
547717
     
LOCKLAR
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
039347
648604
     
LOCKLAR A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031669
548610
 
(18)
 
LOGAN
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031616
552206
 
(18)
 
LOGAN #2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032616
548720
     
LOGAN A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032005
547720
 
(12)
 
LOGAN B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5639
549385
 
(12)
 
LOGAN C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5639
549817
 
(14)
 
LOGAN D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5641
547697
     
LONG
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030328

 
 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 19 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
547718
     
LONG A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030305
548524
     
LONG C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031100
548344
     
MABEE A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028945
548428
     
MABEE C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030386
548525
     
MABEE D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031077
084488
 
(85)
 
MABEE E
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
50.00000%
 
Flat
 
4623
072743
 
(6)
 
MABEE FOUNDATION
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
8034
064313
 
(6)
 
MABEE FOUNDATION D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
8034
548847
     
MABEE FOUNDATION E
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026520
135395
     
MADRID #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037880
547719
     
MARCO
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029106
550307
     
MASHBURN
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033322
548405
 
(21)
 
MATHEWS
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5668
548406
     
MCCLINTIC
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030256
548407
     
MCCLINTIC A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030284
552199
     
MCCLINTIC "K"
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
034337
548433
 
(19)
 
MCCLURG
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5871
109538
     
MCCLURG A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031326
548623
 
(20)
 
MCLURG B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5670
548347
 
(42)
 
MIDKIFF
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5694
553246
     
MIDKIFF �43� #7
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
035321
547721
     
MIDKIFF A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028698
109711
     
MIDKIFF ESTATE
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031389
547722
     
MIDKIFF G
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032135
549366
     
MIDKIFF I
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032843
549623
     
MIDKIFF J
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032856
549803
     
MIDKIFF L
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032932
548269
     
MILES
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027903
548291
     
MILES A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027904
548348
 
(34)
 
MILES B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5661


 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 20 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
548445
 
(34)
 
MILES D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5681
548446
     
MILES E
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030879
549956
     
MILES F
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033072
548538
 
(41)
 
MILLIKEN
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5893
549384
 
(41)
 
MILLIKEN A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5893
549011
     
MILLIKEN B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032657
549708
     
MILLIKEN C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032895
549684
     
MILLIKEN D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032881
549815
     
MILLIKEN E
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032946
097840
 
(2)
 
MRS. WILLIE FISHER #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023151
097841
 
(2)
 
MRS. WILLIE FISHER #2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
023151
139615
     
MURRAY
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027039
081433
     
MURRAY "B"
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027909
093536
     
MURRAY G" #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030862
076657
     
MURRAY A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
027038
548305
     
MURRAY C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028419
139616
     
MURRAY D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028511
139617
     
MURRAY E
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029494
548385
     
MURRAY F
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029181
548255
     
MUSIC
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026810
548573
     
MUSIC A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031634
551815
 
(16)
 
MYRTLE #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5638
114786
 
(13)
 
MYRTLE A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5637
114787
 
(16)
 
MYRTLE B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5638
114788
 
(15)
 
MYRTLE C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5640
114789
 
(16)
 
MYRTLE D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5640
548387
 
(22)
 
NELSON
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5667
548434
 
(22)
 
NELSON B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5667
548388
     
NEWSOM
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029260
123330
     
NICHOLS
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037460

 
 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 21 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
548354
     
OLDHAM C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
029044
548578
     
OVAL
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031421
550017
     
OVAL #3
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031421
546600
     
OVAL A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031614
109699
     
PENROSE-OLDHAM #5
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037659
548588
     
PRATT
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
50.00000%
 
Flat
 
031648
548257
     
RAY
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
026887
547691
     
RAY -A-
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031746
548419
     
ROBERTS
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030397
549105
     
ROBERTSON A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030850
548357
     
ROTAN
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028642
548533
     
ROTAN A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031101
554385
     
S DRIVER UT TR 1A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
552669
     
S DRIVER UT TR 25
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
139618
 
(72)
 
SCHARBAUER 32
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5688
139619
 
(72)
 
SCHARBAUER 32A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5688
139620
 
(72)
 
SCHARBAUER 32B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5688
547723
 
(84)
 
SCHARBAUER 438
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
32.410000%
 
Flat
 
6013
554720
     
SDU 128A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
552856
     
SDU 218A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
100617
     
SDU 28A & 29A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
554573
     
SDU 738
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
548503
     
SHULL
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031007
549241
     
SHULL A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032487
548535
 
(21)
 
SIMMS
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
6888
123003
     
SMART#1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037377
114790
     
SMITH B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032248
139543
     
SNELL #3
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
038018
548409
     
SNYDER E
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
030255
548781
 
(14)
 
SORGE
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5641

 
 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 22 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.
 



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
548594
     
SORGE "A"
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  032507
200397
     
SPRINGER #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  037369
548587
     
STANLEY
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  031646
109703�
     
STANLEY
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  000000
135045
     
STANTON A #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  037764
135130
 
(66)
 
STIMSON 20 #2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
50.00000%
 
Flat
  8854
548504
     
STIMSON A&B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  4622
548492
 
(66)
 
STIMSON C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  5854
548317
     
STIMSON-BURLEY 18
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  028424
548265
     
STIMSON-BURLEY B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  027079
551438
     
STIMSON-BURLEY "B" #4
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  027079
548422
     
STIMSON-BURLEY H
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  030344
548423
     
STIMSON-BURLEY I
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  030327
548506
     
STIMSON-BURLEY M
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  031022
548320
 
(33)
 
STOUT 1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  5680
548455
 
(33)
 
STOUT A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  5680
547994
     
STUARD
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  029473
548394
 
(26)
 
SYLVIA
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  5659
548540
 
(26)
 
SYLVIA A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  5659
548581
     
SYLVIA B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  031645
549709
     
SYNATSCHK D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  032901
548321
     
TATOM
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  028348
548322
 
(23)
 
TATOM A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  5666
548395
     
TATOM B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  029372
550012
     
TATOM B #2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  029372
548395
 
(24)
 
TATOM C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  5664
548457
     
TATOM E
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  030889
548493
 
(24)
 
TATOM F
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  6664
548308
 
(23)
 
TATOM G
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  5665
119068
 
(37)
 
TEINERT A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
  8991

 
 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 23 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable Premium Or (Deduct)
 
Fuel Adjust
 
Percent
 
Gravity
 
State Lease
                                                 
548557
     
TEINERT B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031698
547962
     
TEINERT C
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032243
647915
 
(37)
 
TEINERT D
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
6991
549668
     
TEINERT E
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032875
S48380
 
(37)
 
TEINERT F
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
6991
120503
     
TEXACO FEE
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
166071
548361
     
TILLMAN
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028713
130043
     
TOBY #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037698
548398
 
(27)
 
TRACY
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5658
548410
 
(27)
 
TRACY A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5658
548495
 
(27)
 
TRACY B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5658
114795
     
TREDAWAY
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032206
117702
     
TSF 3701
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
037121
546824
 
(28)
 
TUBB
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5657
548829
 
(28)
 
TUBB A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5657
083865
 
(74)
 
TURNER H-1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
028564
139621
     
TXL H NCT-2
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
008523
553016
     
TXL O
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032235
553014
     
TXL P
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032222
549884
     
TXL R
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033060
549881
     
TXL S
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032988
550893
     
TXL T
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033763
548734
     
ULVESTAD
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032041
548384
     
VAUGHN
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031631
548644
 
(20)
 
WARD
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5670
548324
 
(32)
 
WATLINGTON
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5679
548545
 
(32)
 
WATLINGTON A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5679
549480
     
WELLS #1
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032836
550519
     
WESTERFELD
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033474
518471
     
WHITEFIELD
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
034424


 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 24 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable Premium Or (Deduct)
 
Fuel Adjust
 
Percent
 
Gravity
 
State Lease
                                                 
550404
     
WILLIS G
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033430
54994
     
WILSON A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
033011
139524
     
WILSON-FANNIE 39 #4
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
038048
548592
     
WINDHAM H
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031556
548590
     
YATER A
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031642
548855
     
YATER B
 
PIONEER NATURAL RES USA
 
IN MIDLAND
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
031643
548548
     
ALDWELL
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012347
553015
     
ALDWELL 'B'
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012363
548044
     
ALDWELL C
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012758
548109
     
ALDWELL D
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012757
548313
     
ALDWELL E
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012776
548477
     
ALDWELL F
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012899
551454
     
ALDWELL K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
001300
551794
 
(65)
 
ALDWELL L
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5378
123417
 
(65)
 
ALDWELL M
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5378
548435
     
ALEXANDER A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012059
169542
     
ATKINSON, W.B. C
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
014077
548275
     
BIRD
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
009836
062992
     
C H SUGG B
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013949
097392
     
C MALONE B
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004623
545711
     
CHICO
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
011809
097395
     
CYNTHIA MALONE A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004531
106758
     
ELLA "114"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
014054
064983
     
FRIEND ST 30-A UNTT #1
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
011157
064888
     
FRIEND ST A #1,2,3,4,5 & 6
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
011401
548444
     
HUGHES
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012058
548475
 
(8)
 
HUGHES A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
7782
548475
 
(8)
 
HUGHES B
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
7782
135149
     
KENNETH B1 & B2
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010398
135146
 
(88)
 
KENNETH C
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5152


 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 25 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable Premium Or (Deduct)
 
Fuel Adjust
 
Percent
 
Gravity
 
State Lease
                                                 
135147‡
     
KENNETH D
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
011952
135148
 
(68)
 
KENNETH E
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5152
106755
     
LEONA"166"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
014053
059808
     
MERCHANT 138
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
013683
     
MERCHANT 1404-K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059840
     
MERCHANT 1602N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
054117
     
MERCHANT 1904 K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059802
     
MERCHANT 2906 N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
082488
     
MERCHANT 3004A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
013773
     
MERCHANT 3005K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
013107
     
MERCHANT 3218 K & 3219 K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
087480
     
MERCHANT 3220-B
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
056701
     
MERCHANT 3220N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059627
     
MERCHANT 32-21N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
013770
     
MERCHANT 3302K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
013771
     
MERCHANT 3502K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
013772
     
MERCHANT 3602K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
056667
     
MERCHANT 4104N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
013555
     
MERCHANT 4802K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059658
     
MERCHANT 4N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
013749
     
MERCHANT 5702-K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
055424
     
MERCHANT 6504 N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059761
     
MERCHANT TR 1205 N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
054209
     
MERCHANT TR1502K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059718
     
MERCHANT TR 2002-S
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059918
     
MERCHANT TR2504-N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059714
     
MERCHANT TR6703-S
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059715
     
MERCHANT TR6902-S
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
058653
     
MERCHANT TRACT 4208N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
114792
     
MERCHANT UNIT 4208B
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426


 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 26 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable Premium Or (Deduct)
 
Fuel Adjust
 
Percent
 
Gravity
 
State Lease
                                                 
013649
     
MERCHANT UNIT 5902K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
054042
     
MERCHANT UNIT TR 66K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
083559
     
MERCHANT UNIT-WELL 205-A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
083497
     
MERCHANT UNIT-WELL 3216-A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
083498
     
MERCHANT UNIT-WELL 3217-A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
083500
     
MERCHANT UNIT-WELL 4206-A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
013784
     
MERCHANT UT 4207K
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
056585
     
MERCHANT UT TR 1703N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
056516
     
MERCHANT UT TR 2204N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
052673
     
MERCHANT UT TR 5803 A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
056618
     
MERCHANTS 3805N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059749
     
MERCHANTS TR 2102 S
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
082743
     
MERCHANTS TR 67A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059709
     
MERCHANTS TRACT 1801-S
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
059892
     
MERCHANTS TRACT 1905N
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004426
515336
     
NOELKE A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012120
548574
     
NOELKE D
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012279
095919
     
NUNN
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012761
004025
     
NUNN A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012930
114778
     
PROCTOR B
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
014108
519752
     
RINGO "A"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012022
554285
     
RINGO "B"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012204
564606
     
RINGO "C"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012266
554744
     
RINGO "D"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012353
554838
     
RINGO "E"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012421
554834
     
RINGO "F"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012422
555052
     
RINGO "G"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012535
555264
     
RINGO "H"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012811
556749
     
RINGO "J"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013045
098851
     
ROCKER B "B"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
008141

 
 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


Sep 04, 2009
Page 27 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡=inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
554378
     
S DRIVER UT TR 168B
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
554389
     
S DRIVER UT TR 180A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
553022
     
S DRIVER UT TR 208A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
554315
     
S DRIVER UT TR 224A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
553238
     
S DRIVER UT TR 231A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015400
130217
     
S E STOUT
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015839
109712‡
     
S E STOUT 1
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
001563
548490
     
STATE "K"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012073
064444
     
STATE "N"
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012529
548314
     
STATE B
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010342
548315
     
STATE C
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010366
548316
     
STATE E
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010483
548421
     
STATE F
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
011743
548453
     
STATE J
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012064
548491
     
STATE L
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012082
549802
     
STATE O
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012963
548762
     
STATE P
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012613
548763
     
STATE Q
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012618
548760
     
STATE R
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012654
547912
     
STATE S
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012747
549393†
     
STATE T
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012894
549818
     
STATE V
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012987
551800
     
STEVENSON A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012377
548751
     
STEVENSON B
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012639
128657
     
STOUT C
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012182
548047�
     
STOUT D
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
202461
128656
     
STOUT F
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012288
106757
 
(59)
 
UNIVERSITY 13
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
82.00000%
 
Flat
 
5590
142231
 
(78)
 
UNIVERSITY 15
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
0579
130255
 
(59)
 
UNIVERSITY 24 #2
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
82.00000%
 
Flat
 
5590

 
 
 

--------------------------------------------------------------------------------

 

Exhibit "A"

 
Sep 04, 2009
Page 28 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
142232
 
(78)
 
UNIVERSITY 31
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
0579
054308
 
(79)
 
UNIVERSITY AA
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
009659
142234
 
(78)
 
UNIVERSITY WHITE 6
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
0579
426702
     
WEBSTER
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
001779
548547
     
WHEELER
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012153
549351
     
WHEELER A
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012808
548579
     
WRIGHT
 
PIONEER NATURAL RES USA
 
IN REAGAN
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012388
120697‡
     
CLARA SHOEMAKER SWD #1
 
PIONEER NATURAL RES USA
 
IN STATE WIDE
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
000255
120753‡
     
SALE RANCH SWD
 
PIONEER NATURAL RES USA
 
IN STATE WIDE
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
000255
004558
     
A.P. HILL
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013046
547725
 
(67)
 
CARLETON NO. 2
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5422
135385
 
(67)
 
CARLETON NO. 3
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5422
035857
     
CARLTON �A�
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012565
109905
     
CLINT SHAW
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004061
547695
     
COREY
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012358
547696
     
COREY A
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012458
549418
     
COREY B
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012835
135158
     
COWDEN 46
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
032413
547726
     
DOLLIE
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012392
114794
     
DOLLIE "E"
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012590
547727
     
DOLLIE A
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010258
547726
     
DOLLIE B
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
009090
547729
     
DOLLIE C
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
009396
547730
     
DOLLIE D
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
011489
114793
     
DOLLIE F
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013005
547746
     
DOLLIE RUTH B
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
011439
547737
     
E W MEINERS 31
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010596
135343
     
H F NEAL #2
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
016068
035856
     
HIRSCH "A"
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012425
035854
     
HIRSCH "C"
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012578

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 29 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
547921
     
HIRSCH D
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012748
550147
     
HITT
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013116
130411
     
JACK GARNER #1
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015899
093284
     
KEENEY
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
011785
549999
     
MCCUISTION
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013072
547734
     
MEINERS
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012426
549346
     
MEINERS D
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012792
079309
 
(3)
 
MEINERS #2
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010745
063458
 
(3)
 
MEINERS #4
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010745
063459
 
(3)
 
MEINERS #5
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010745
063480
 
(3)
 
MEINERS #8
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010745
098165
 
(3)
 
MEINERS F1
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010745
547738
     
MEINERS C
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012593
550048
     
MEINERS E
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013070
130457
 
(3)
 
MEINERS F#7
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010745
114779
     
MEYER #1
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
008827
547693
     
MIDKIFF B
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012369
547751
     
MIDKIFF H
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012746
549876
     
MIDKIFF K
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012987
553405
     
N P S U TR 15A
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
003913
553376‡
     
N P S U TR 24A
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
003913
549875
     
NEAL 18 B
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012997
549332
 
(73)
 
NEAL 18-A #1
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012830
139729
 
(73)
 
NEAL 18-A #2
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012830
550049
     
NEAL 18-C
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013088
548226
     
NEAL 18D
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013069
035852
     
NEAL 20-C
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
009953
547738
     
NEAL 24
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
009607
035653
     
NEAL 30 "C"
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
009942
550941
     
NEAL "A"
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013459




 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 30 of 31


Plains Contract:
 
2582-1014
 
Effective: 09-01-2009
 
Plains Marketing L.P.



PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
                                                 
547740
     
NEAL B
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
007434
547741
     
NEAL C
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
009220
548842
     
NEAL D
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012643
548843
     
NEAL E
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012644
548880
     
NEAL G
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012773
548323
     
NEAL H
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012780
547742‡
     
NEAL HEIRS
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
007773
550028
     
NEAL HEIRS A
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013056
109632‡
     
NEAL HEIRS A
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
000000
547743
     
NEAL HEIRS B
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
008414
549977
     
NEAL I
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013044
084348
     
NPSU 546A
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
003913
109709
     
NPSU TRACT 16A
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
003913
109708
     
NPSU TRACT 24A
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
003913
109710
 
(47)
 
NPSU TRACT 34
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
003913
123064
 
(47)
 
NPSU TRACT 34 #1501
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
003913
123065
 
(47)
 
NPSU TRACT 34 #1602
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
003913
156042
     
NPSU TRACT 73
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
000000
548998
 
(82)
 
OWENS
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5585
035855‡
     
POWELL "G"
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012572
142204
 
(77)
 
POWELL 13
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
009388
547936
     
POWELL 16
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
009133
547937
     
POWELL 20
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
009207
550025
     
POWELL 20A
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013054.
550033
     
POWELL 20-B
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013079
547744
     
POWELL B
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
010527
548739
     
POWELL H
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012814
548140
 
(71)
 
POWELL I
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012756
139565
 
(71)
 
POWELL 1 #2
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012768
549353
     
POWELL J
 
PIONEER NATURAL RES USA
 
USA IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012809

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 31 of 31


Plains Contract:
2582-1014
Effective: 09-01-2009
Plains Marketing L.P.
 



PM
Lease
‡= inact
     
Lease
 
Operator
 
County/Parish
     
Price
 
Price Method
 
Applicable
Premium
Or
(Deduct)
 
Fuel
Adjust
 
Percent
 
Gravity
 
State
Lease
549622
     
POWELL K
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012988
549811
     
POWELL L
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013029
549952
   (70)  
POWELL M
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013011
138584
   (70)  
POWELL N #2
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013011
549953
     
POWELL O
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013012
550035
 
 
 
POWELL P
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013064
547835
 
(77)
 
POWELL Q
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
5447
135150
     
POWELL VJ
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015266
135123
     
RATCLIFF 6
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
016031
035894
     
SHAW A&B
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
6372
549837
     
STUMHOFFER A
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012975
109705‡
     
STUMHOFFER A
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012975
548519
     
TIPPETT
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012420
550776
     
TIPPETT "B"
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013372
550716
     
TIPPETT SPRABERRY UN TR 1
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004523
550717
     
TIPPETT SPRABERRY UN TR 2
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004523
550720
     
TIPPETT UN TR 3 SPRABERRY
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
004523
550034
     
ULMER A
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013063
554390
     
VP TIPPETT 39
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
014756
154351
   (82)  
VINA VANCE #2
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
016567
130399
     
VON ROSENBURG #16
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
015946
547747
     
WILDE & WILDE A
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
1391
120780
     
WILKINSON #1
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
008263
548735
     
WINDHAM P
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
012578
550054
     
WINDHAM R
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
013082
139558
     
WOOLRIDGE 11#5
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
016109
167979
     
XBC GIDDINGS 4009 & 4010
 
PIONEER NATURAL RES USA
 
IN UPTON
 
TX
 
X1585
 
EDQ
 
($0.7000)
 
$0.0000
 
100.00000%
 
Flat
 
016349



 
 

--------------------------------------------------------------------------------

 
 
Exhibit "A"


Sep 04, 2009
Page 1 of 3
Plains Marketing L.P.
Plains Contract:
2582-1014
Effective: 09-01-2009
 

 
PM
Lease
 
     
Lease
 
Operator
 
County/Parish
     
State
 
Price Code*
 
 
 
Price
Method**
 
Applicable
Deduct/
Premium
 
Percent
 
Gravity
 
State
Lease
   
(1)
Allocated under 0890B9 FASKEN
                           
(2)
Allocated under 089119 MRS WILLIE FISHER
                           
(3)
Allocated under 088229 MEINERS F
                           
(4)
Allocated under 089522 ROCKER B BATTERY 'JS"
                           
(5)
Allocated under 890181 DOVE F
                           
(6)
Allocated under 890186 MABEE FOUNDATION STORAGE
                           
(7)
Allocated under 690189 KING D & E STORAGE
                           
(8)
Allocated under 890204 HUGHES A & B STORAGE
                           
(9)
Allocated under 994623 CATHEY/CASBEER STORAGE
                           
(10)
Allocated under 994872 COWDEN/COWDEN A STORAGE
                           
(11)
Allocated under 996008 HOLT & HOLT B STORAGE
                           
(12)
Allocated under 995125 LOGAN B CONS BTRY STORAGE
                           
(13)
Allocated under 996129 ATRELLE CONS BATTERY STORAGE
                           
(14)
Allocated under 995129 SORGE CONS BATTERY STORAGE
                           
(15)
Allocated under 995130 IRVIN A CONS BTRY STORAGE
                           
(16)
Allocated under 995131 MYRTLE CONS BTRY STORAGE
                           
(17)
Allocated under 995132 ELKIN CONS BTRY STORAGE
                           
(18)
Allocated under 995133 LOGAN CONS BTRY STORAGE
                           
(19)
Allocated under 995228 CRAWFORD B/MCCLURG STORAGE
                           
(20)
Allocated under 995227 HUNTER/MCCLURG/WARD STORAGE
                           
(21)
Allocated under 895228 MATHEWS/SIMS STORAGE
                           
(22)
Allocated under 995229 NELSON STORAGE
                           
(23)
Allocated under 995231TATOM A&G STORAGE
                           
(24)
Allocated under 995232 TATOM C&F STORAGE
                           
(25)
Allocated under 995234 ERNEST STORAGE
                           
(26)
Allocated under 995236 SYLVIA STORAGE
                           
(27)
Allocated under 995238 TRACY STORAGE
                           
(28)
Allocated under 995237 TUBBS & TUBBS A STORAGE
                           
(29)
Allocated under 995260 BAUMANN STORAGE
                           
(30)
Allocated under 995261 EDWARDS STORAGE
                           
(31)
Allocated under 995262 KLAPPROTH STORAGE
                           
(32)
Allocated under 995263 WATLINGTON STORAGE
                           
(33)
Allocated under 996264 STOUT STORAGE
                           
(34)
Allocated under 995265 MILES B/D STORAGE
                           
(35)
Allocated under 995266 KOONCE B/C STORAGE
                           
(36)
Allocated under 996267 ARICK STORAGE
                           
(37)
Allocated under 995270 TEINERT A,F,D STORAGE
                           
(38)
Allocated under 996298 ELKIN N & O STORAGE
                           
(39)
Allocated under 996299 BIRKHEAD & BIRKHEAD A STORAGE
                       

 

--------------------------------------------------------------------------------


 
Exhibit "A"


Sep 04, 2009
Page 2 of 3
Plains Marketing L.P.
Plains Contract:
2582-1014
Effective: 09-01-2009
 

 

   
(40)
Allocated under 995300 COUNTI8S & DAVIS 28 STORAGE
                           
(41)
Allocated under 895301 MILLIKEN & MILLIKEN A STORAGE
                           
(42)
Allocated under 995302 MIDKIFF & HERD STORAGE
                           
(43)
Allocated under 995329 GRIFFIN A/GRIFFIN ESTATE STG
                           
(44)
Allocated under 995330ALLICO/ALLICO A STORAGE
                           
(45)
Allocated under 995331 COFFIELD/COFFIELD A STORAGE
                           
(46)
Allocated under 995404 WILLIAMS G CONS. BTY STORAGE
                           
(47)
Allocated under 995621 NPSU TRACT 34 STORAGE
                           
(48)
Allocated under 895547 FISHERMAN-A-
                           
(49)
Allocated under 995548 TATE #1 AND #4
                           
(50)
Allocated under 995807 CAMPBELL B#1 & B #2
                           
(51)
Allocated under 995811 ORSON H, I,J BATTERY
                           
(52)
Allocated under 995681 ERWIN G #3,4,5,7,8,9,10
                           
(53)
Allocated under 995845 ERWIN C STORAGE
                           
(54)
Allocated under 995851 ANCHOR STORAGE
                           
(55)
Allocated under 995852 CAMPBELL F & G STORAGE
                           
(56)
Allocated under 995853 CAFFEY STORAGE
                           
(57)
Allocated under 995854 YORK CONSOLIDATED BATTERY
                           
(58)
Allocated under 995883 HAZELWOOD AA & B
                           
(59)
Allocated under 995885 UNIVERSITY 13-24 STORAGE
                           
(60)
Allocated under 995887 GULF C STORAGE
                           
(61)
Allocated under 895888 BABB A STORAGE
                           
(62)
Allocated under 995872 BROOKS STORAGE
                           
(63)
Allocated under 995877 RICHARDS STORAGE
                           
(64)
Allocated under 995889 BOHANAN STORAGE
                           
(65)
Allocated under 995890ALDWELL L & M STORAGE
                           
(66)
Allocated under 995901 STIMSON CONS BATTERY
                           
(67)
Allocated under 995912 CARLETON STORAGE
                           
(68)
Allocated under 995914 KENNETH E & C STORAGE
                           
(69)
Allocated under 995924 HOLT RANCH A STORAGE
                           
(70)
Allocated under 995930 POWELL N STORAGE
                           
(71)
Allocated under 995931 POWELL I STORAGE
                           
(72)
Allocated under 995933 SCHARBAUER 32 STORAGE
                           
(73)
Allocated under 995942 MEAL 18-A STORAGE
                           
(74)
Allocated under 995956 TURNER H STORAGE
                           
(75)
Allocated under 995984 BOTTS STORAGE
                           
(76)
Allocated under 995996 BRISTOW B/KENTEX STORAGE
                           
(77)
Allocated under 995996 POWELL 13 & Q STORAGE
                           
(78)
Allocated under 998302 UNIVERSITY CTB STORAGE
                       

 

--------------------------------------------------------------------------------


 
Exhibit "A"


Sep 04, 2009
Page 3 of 3
Plains Marketing L.P.
Plains Contract:
2582-1014
Effective: 09-01-2009
 

 

   
(79)
Allocated under 996309 UNIVERSITY 2-4,1-32,2-5 STORAGE
                           
(80)
Allocated under 996344 CASS STORAGE
                           
(81)
Allocated under 996384 FRAZIER A STORAGE
                           
(82)
Allocated under 996381 OWENS/VINA VANCE STORAGE
                           
(83)
Allocated under 996382 MEEK STORAGE
                           
(84)
Allocated under 996471 FRED CONSOLIDATED
                           
(85)
Allocated under 999517 MABEE STORAGE
                       

 
 
 

--------------------------------------------------------------------------------